Citation Nr: 0819497	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right heel and ankle.

2.  Entitlement to a rating in excess of 10 percent for a 
disability of the sciatic nerve of the right leg.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2004 to 
December 2005.  This matter is on appeal from the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to an increased rating for a 
disability of the sciatic nerve of the right leg is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

For the entire period on appeal, the veteran's old fracture 
of the right heel and ankle has manifested in some pain.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the right heel and ankle have not been met for 
any of the period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5262, 5270 through 5274, 
5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from her disagreement with the 
initial evaluation following the grant of service connection 
for a fracture of the right heel and ankle.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and the 
burden to show that any defect in the notice is prejudicial 
is placed on the appellant.  Goodwin v. Peake, 2008 WL 
2081130 (Vet.App.); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Here, no claim for prejudicial defective notice has been made 
by the veteran.  Therefore, no further notice is needed under 
VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records and she was 
afforded a formal VA examination.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as noncompensably disabled 
under 38 C.F.R. § 4.71a DC 5284 for "other" foot injuries.  
The veteran is also noted to be service-connected for pes 
planus of the right foot which is noncompensably rated and 
for sciatic nerve of the right leg for which she is 10 
percent disabled.

According to DC 5284, under which the veteran's appealed 
claim is currently rated, a moderate foot injury warrants a 
10 percent disability rating.  The use of terminology such as 
"mild," "moderate" and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. 38 C.F.R. §§ 4.2, 4.6.  
Other potentially applicable DCs fall under the other ratings 
for the foot, and knee, and the ankle.  These include DC 5262 
which allows a 10 percent disability rating for impairment of 
the tibia and fibula with slight knee or ankle disability; DC 
5270 which allows for a 20 percent disability rating for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees; DC 5271 which allows for a 10 percent disability 
rating for moderate limited motion of the ankle; DC 5272 
which allows for a 10 percent disability rating for 
subastragalar or tarsal joint ankylosis in good weight-
bearing position; DC 5273 which allows for a 10 percent 
disability rating for malunion of the os calcis or astragalus 
with moderate deformity; or DC 5274 which allows for a 20 
percent disability rating for astragalectomy.

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

Here, the evidence includes VA treatment and examinations and 
private treatment records.  The first VA examination, 
conducted in August 2006, indicated that the veteran was able 
to heel-toe-heel-toe walk without difficulty.  The right 
ankle was noted to be tender to palpation of the medial 
malleolus but with no pain noted on motion.  Dorsiflexion was 
noted to 20 degrees and plantar flexion to 45 degrees.  The 
feet were examined and noted to have normal arches, no 
callosities, ulcers, or other deformities.  The veteran's 
shoes were noted to have shown normal wear.  X-rays taken of 
the right ankle and foot indicated that the right ankle was 
normal but that the right foot image indicated a "probable 
old healed fracture deformity involving top of right 
calcaneus.  The examiner specifically stated that 
"[a]dditional limitation of function due to repetitive use 
or flare-ups cannot be determined without resorting to mere 
speculation."

Private medical records submitted indicate complaints of pain 
associated with the right leg sciatic nerve for which the 
veteran is also service-connected and for complaints of pain 
in the right foot.  Specifically, the veteran complained that 
her right ankle "rolls out and causes her occasional hip 
pain" in October 2006.  Examination of her ankle indicated 
that she had full range of motion, normal arch, tenderness to 
the posterior tib tendon, and some pain with single limb toe 
raises on the right.

Finally, the veteran's feet were again evaluated at a VA 
examination in June 2007 in association with the veteran's 
claim for service connection for pes planus, which was then 
granted in July 2007.  The right ankle was examined and it 
was indicated to have no heat, swelling or erythema; mild 
pain to palpation of the lateral aspect of the ankle; no 
gross deformity; and stable ligaments.  Range of motion was 
measured indicating dorsiflexion to 20 degrees and plantar 
flexion to 30 degrees.  Imaging conducted indicated that the 
right ankle joint appeared normal despite an old healed 
fracture deformity involving the calcaneus.  Again, the 
examiner stated that additional limitation of function due to 
repetitive use or flare-ups could not be determined without 
resorting to mere speculation.

For the entire period on appeal, the veteran's ankle 
disability has been shown to manifest itself in some pain.  
No deformity or limitation of motion or function has been 
shown on examination.  Additionally, all imaging studies 
conducted have shown a normal ankle and foot despite a healed 
fracture involving the calcaneus.  Without evidence of a more 
severe current manifestation of disability regarding the old 
fracture of the heel and ankle which would specifically 
implicate another DC or, which would indicate a moderate foot 
injury of some kind, an increased disability rating cannot be 
granted.

With regard to the claim for an increased rating, the Board 
has considered the veteran's statements regarding her 
service-connected disability on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

A compensable disability rating for residuals of a fracture 
of the right heel and ankle is denied.


REMAND

The veteran filed a claim for an increased rating for her 
disability of the sciatic nerve of the right leg in July 
2006.  At the same time, a parallel claim for an increased 
rating for a fracture of the right heel and ankle, discussed 
in the decision above, was made.  Both claims were denied in 
an October 2006 rating decision.  The veteran arguably 
submitted a notice of disagreement (NOD) in November 2006 in 
which she discussed both her right heel and ankle and her 
right hip.  This written statement clearly disagrees with the 
rating decision regarding the right heel and ankle and in 
referencing the right hip, also is assumed to apply to the 
sciatic nerve claim which the veteran initially claimed as 
hip pain.  A statement of the case (SOC) regarding both 
claims was issued in March 2007.  

The veteran submitted a VA Form 9 in March 2007 following the 
March 2007 SOC.  The veteran specifically stated in that form 
that she was only appealing the claim regarding the heel and 
ankle.  No mention of the sciatic nerve of the right leg was 
made on the Form 9 and no Form 9 regarding any appeal has 
been received subsequently.  Despite that fact, the RO 
continued to address the veteran's claim of sciatic nerve of 
the right leg in a supplemental SOC issued in September 2007 
and certified both claims to the Board.

The Board has an absolute duty in every case to first 
establish that it may exercise jurisdiction over a claim, and 
the Board errs when it exercises jurisdiction when there is 
legal basis to do so.  McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Given this fact, and given the fact that the 
Board is unable at this time to identify a document that 
meets the definition as a timely substantive appeal under 38 
C.F.R. §§ 20.202, 20.300, 20.302 (2006), further development 
is in order.  Marsh v. West, 11 Vet. App. 468 (1998).

In January 2003, the United States Court of Appeals for 
Veterans Claims (Court) ruled that, unless the RO closed the 
appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 
19.32 for failure to file a timely Substantive Appeal, that 
failure did not automatically deprive the Board of 
jurisdiction.  Gonzales-Morales v. Principi, 16 Vet. App. 556 
(2003) (per curiam).

Accordingly, the issue of entitlement to an increased rating 
for a disability of the sciatic nerve of the right leg  must 
be remanded for the RO to explain how they concluded that the 
veteran filed a timely Substantive Appeal, and thereby 
perfected an appeal to the October 2006 RO decision.  If the 
RO determines that a timely Substantive Appeal has not been 
filed, the RO should close the appeal.  38 U.S.C.A. § 7105.

Regardless, Gonzalez-Morales notwithstanding, "questions as 
to timeliness or adequacy of response [to a Statement of the 
Case] shall be determined by the Board of Veterans' Appeals."  
38 U.S.C.A. § 7105(d)(3) (emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  The RO should first review the claims 
file and make a formal determination as to 
whether the veteran timely perfected an 
appeal as to the claim for an increased 
rating for a disability of the sciatic 
nerve of the right leg.

2.  If the RO determines that a timely 
Substantive Appeal was not filed, the RO 
should close the appeal, and document that 
action in the claims file.  The veteran 
may appeal any finding that her claim was 
not perfected in a timely manner.

3.  If the RO finds that an appeal was 
timely perfected, then the claims file 
should be reviewed to ensure that all 
additional evidentiary development action 
required by the VCAA, and implementing 
regulations is completed.  The RO must 
identify in writing how and on what date 
the veteran supplied VA with a timely 
substantive appeal.  The RO should 
specifically notify the veteran of the 
evidence necessary to substantiate her 
claim of entitlement to a rating in excess 
of 10 percent for a disability of the 
sciatic nerve of the right leg.  The RO 
should inform the veteran of evidence and 
records VA will make efforts to obtain and 
evidence and information he must provide.  

4.  Thereafter, and following any 
development the RO deems appropriate, to 
include any applicable VCAA development, 
the RO should return the case to the 
Board.  The Board will then undertake a de 
novo review of the timeliness of the 
appeal.  38 U.S.C.A. § 7105(d)(3).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


